DETAILED ACTION

This office action is a response to the after final filed on 3/4/2021. Claims 1, 3-6, 8-10, 12 and 14-16 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-6, 8-10, 12 and 14-16 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 3/4/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method of downlink data which involves determining that the user equipment (UE) moves from the first network to the second network by the session management function (SMF) entity after receiving the request for updating the UE session context, notifying the user plane entity to delete the user plane connection of the UE in the first network by the SMF entity, and creating a user plane connection of the UE in the second network. The method improves system performance by ensuring accurate transmission of downlink data in the appropriate network.
Prior art reference Ryu discloses a method for determining that handover of the UE to a target base station is needed, and transmitting a handover request message including a radio access network (RAN) type information indicating a target RAN and radio access technology type information. 

However, prior art on record does not disclose the features of determining differences in tunnel types between user plane connections of the first and second networks between a time when the movement of the UE is determined and when the deletion and creation of the user plane connection is performed. 
Claims 1, 6, 12 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining by the session management function entity, that a tunnel type used by the user plane connection in the second network is different from a tunnel type used by the user plane connection in the first network after the session management function entity determines that the UE moves from the first network to the second network and before the session management function entity notifies the user plane function entity to delete the user plane connection of the UE in the first network and create the user plane connection of the UE in the second network; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414